UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-01236 DWS Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/29/2012 ITEM 1. REPORT TO STOCKHOLDERS FEBRUARY 29, 2012 Semiannual Report to Shareholders DWS Select Alternative Allocation Fund Contents 4 Performance Summary 7 Portfolio Summary 8 Investment Portfolio 10 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 18 Notes to Financial Statements 25 Information About Your Fund's Expenses 27 Investment Management Agreement Approval 32 Summary of Management Fee Evaluation by Independent Fee Consultant 36 Account Management Resources 38 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. The fund expects to invest in underlying funds that emphasize alternatives or non-traditional asset categories or investment strategies, and as a result, it is subject to the risk factors of those underlying funds. Some of those risks include stock market risk, credit and interest rate risk, floating rate risk, volatility in commodity prices, infrastructure and high-yield debt securities, short sales risk and the political, general economic, liquidity and currency risks of foreign investments, which may be particularly significant for emerging markets. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Short sales — which involve selling borrowed securities in anticipation of a price decline, then returning an equal number of the securities at some point in the future — could magnify losses and increase volatility. See the prospectus for additional risks and specific details regarding the fund's risk profile. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary February 29, 2012 (Unaudited) Average Annual Total Returns as of 2/29/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year Life of Fund* Class A 1.98% 1.89% 14.76% 7.24% Class C 1.55% 1.10% 13.90% 6.43% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -3.88% -3.97% 12.52% 5.39% Class C (max 1.00% CDSC) 0.57% 1.10% 13.90% 6.43% No Sales Charges Class S 2.16% 2.25% 15.06% 7.50% Institutional Class 2.16% 2.25% 15.06% 7.50% MSCI World Index+ 8.27% -1.69% 22.66% 5.03% Barclays Capital U.S. Aggregate Bond Index+ 2.73% 8.37% 7.52% 7.58% Blended Index+ 6.42% 2.91% 17.01% 7.05% ‡ Total returns shown for periods less than one year are not annualized. Average Annual Total Returns as of 12/31/11 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year Life of Fund* Class A -1.29% 10.56% 6.17% Class C -2.05% 9.72% 5.36% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -6.96% 8.40% 4.25% Class C (max 1.00% CDSC) -2.05% 9.72% 5.36% No Sales Charges Class S -1.04% 10.86% 6.41% Institutional Class -1.04% 10.81% 6.41% MSCI World Index+ -5.54% 11.13% 2.21% Barclays Capital U.S. Aggregate Bond Index+ 7.84% 6.77% 7.71% Blended Index+ -0.01% 9.90% 4.89% * The Fund commenced operations on October 1, 2008. Index returns began on September 30, 2008. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2011 are 1.71%, 2.47%, 1.54% and 1.39% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on October 1, 2008. Index returns began on September 30, 2008. + The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Barclays Capital U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. The Blended Index consists of 60% in the MSCI World Index and 40% in the Barclays Capital U.S. Aggregate Bond Index. Net Asset Value and Distribution Information Class A Class C Class S Institutional Class Net Asset Value: 2/29/12 $ 8/31/11 $ Distribution Information: Six Months as of 2/29/12: Income Dividends $ Capital Gain Distributions $ Morningstar Rankings — Multialternative Funds Category as of 2/29/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 31 of 18 3-Year 18 of 17 Class C 1-Year 48 of 28 3-Year 23 of 22 Class S 1-Year 27 of 15 3-Year 16 of 15 Institutional Class 1-Year 27 of 15 3-Year 16 of 15 Source: Morningstar Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Portfolio Summary (Unaudited) Asset Allocation (As a % of Investment Portfolio) 2/29/12 8/31/11 Market Neutral DWS Disciplined Market Neutral Fund 17% 15% Floating Rate Notes DWS Floating Rate Fund 15% 14% Emerging Markets DWS Emerging Markets Equity Fund DWS Enhanced Emerging Markets Fixed Income Fund WisdomTree Emerging Markets Local Debt Fund 13% 18% Commodities DWS Enhanced Commodity Strategy Fund 13% 13% Treasury Inflation-Protected Securities DWS Global Inflation Fund 11% 14% Global Infrastructure DWS RREEF Global Infrastructure Fund 10% 8% International Treasury Bond SPDR Barclays Capital International Treasury Bond ETF 7% 6% Global Real Estate DWS RREEF Global Real Estate Securities Fund 6% 7% Preferred Stock iShares S&P U.S. Preferred Stock Index Fund 3% — Convertible Securities SPDR Barclays Capital Convertible Securities Fund 2% — International and Emerging-Markets Small Cap WisdomTree Emerging Markets SmallCap Dividend ETF iShares MSCI EAFE Small Cap Index ETF Vanguard FTSE All World ex-US Small-Cap Fund 2% 3% Money Market Fund Central Cash Management Fund 1% 2% Timber iShares S&P Global Timber & Forestry Index Fund 0% — 100% 100% Asset allocation is subject to change. For more complete details about the Fund's investment portfolio, see page 8. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section on page 36 for contact information. Investment Portfolio as of February 29, 2012 (Unaudited) Shares Value ($) Mutual Funds 83.0% DWS Disciplined Market Neutral Fund "Institutional" (a) DWS Emerging Markets Equity Fund "Institutional" (a) DWS Enhanced Commodity Strategy Fund "Institutional" (a) DWS Enhanced Emerging Markets Fixed Income Fund "Institutional" (a) DWS Floating Rate Fund "Institutional" (a) DWS Global Inflation Fund "Institutional" (a) DWS RREEF Global Infrastructure Fund "Institutional" (a) DWS RREEF Global Real Estate Securities Fund "Institutional" (a) Total Mutual Funds (Cost $359,276,403) Exchange-Traded Funds 17.2% iShares S&P Global Timber & Forestry Index Fund iShares S&P U.S. Preferred Stock Index Fund SPDR Barclays Capital Convertible Securities Fund SPDR Barclays Capital International Treasury Bond Vanguard FTSE All World ex-US Small-Cap Fund WisdomTree Emerging Markets Local Debt Fund WisdomTree Emerging Markets SmallCap Dividend Fund Total Exchange-Traded Funds (Cost $75,800,542) Cash Equivalents 1.2% Central Cash Management Fund, 0.10% (a) (b) (Cost $5,582,234) % of Net Assets Value ($) Total Investment Portfolio (Cost $440,659,179)+ Other Assets and Liabilities, Net ) ) Net Assets + The cost for federal income tax purposes was $441,655,330. At February 29, 2012, net unrealized appreciation for all securities based on tax cost was $22,204,891. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $27,956,515 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $5,751,624. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. (b) The rate shown is the annualized seven-day yield at period end. FTSE: Financial Times and the London Stock Exchange S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 29, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Mutual Funds $ $
